EXHIBIT 10.5

EX-IM WORKING CAPITAL GUARANTEE CREDIT AGREEMENT

THIS EX-IM WORKING CAPITAL GUARANTEE CREDIT AGREEMENT (this "Agreement") is
entered into as of February 1, 2014, by and between S&W SEED COMPANY, a Nevada
corporation ("Borrower"), and WELLS FARGO BANK, NATIONAL ASSOCIATION ("Bank").

RECITALS

Borrower has requested that Bank extend or continue credit to Borrower as
described below, and Bank has agreed to provide such credit to Borrower on the
terms and conditions contained herein.

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Bank and Borrower hereby agree as follows:

ARTICLE I
CREDIT TERMS

SECTION 1.1.        LINE OF CREDIT.

(a) Line of Credit. Subject to the terms and conditions of this Agreement, Bank
hereby agrees to make advances to Borrower from time to time up to and including
April 1, 2015, not to exceed at any time the aggregate principal amount of Ten
Million Dollars ($10,000,000.00) ("Line of Credit"), the proceeds of which shall
be used for working capital purposes to finance the manufacture, production,
purchase or services rendered and subsequent export sale of Items (as defined in
the Borrower Agreement between Export-Import Bank of the United States ("Ex-Im
Bank") and Borrower ("Borrower Agreement")). Borrower's obligation to repay
advances under the Line of Credit shall be evidenced by a promissory note dated
as of February 1, 2014 ("Line of Credit Note"), all terms of which are
incorporated herein by this reference.

(b) Limitation on Borrowings. Outstanding borrowings under the Line of Credit,
to a maximum of the principal amount set forth above, shall not at any time
exceed an aggregate of ninety percent (90%) of Eligible Accounts Receivable, as
defined below, plus seventy five percent (75%) of the value of Eligible
Inventory, as defined below, with value defined as the lower of cost or fair
market value on a first-in first- out basis determined in accordance with
generally accepted accounting principles. All of the foregoing shall be
determined by Bank upon receipt and review of all collateral reports required
hereunder and such other documents and collateral information as Bank may from
time to time require. Borrower acknowledges that said borrowing base was
established by Bank with the understanding that, among other items, the
aggregate of all returns, rebates, discounts, credits and allowances for the
immediately preceding three (3) months at all times shall be less than five
percent (5%) of Borrower's gross sales for said period. If such dilution of
Borrower's accounts for the immediately preceding three (3) months at any time
exceeds five percent (5%) of Borrower's gross sales for said period, or if there
at any time exists any other matters, events, conditions or contingencies which
Bank reasonably believes may affect payment of any portion of Borrower's
accounts, Bank, in its sole discretion, may reduce the foregoing advance rate
against Eligible Accounts Receivable to a percentage appropriate to reflect such
additional dilution and/or establish additional reserves against Borrower's
Eligible Accounts Receivable.

-1-

--------------------------------------------------------------------------------

"Eligible Accounts Receivable" shall mean Borrower's export accounts, upon which
Borrower's right to receive payment is absolute and not contingent upon the
fulfillment of any condition whatsoever, and in which Bank has a perfected
security interest of first priority, and shall not include (A) any account
included in the "Ineligible Accounts Receivable" definition on the form of
Borrowing Base Certificate attached hereto as Exhibit A ("Borrowing Base
Certificate"), all terms of which are incorporated herein by this reference, and
(B) any account deemed ineligible by Bank when Bank, in its sole discretion,
deems the creditworthiness or financial condition of the account debtor, or the
industry in which the account debtor is engaged, to be unsatisfactory.

"Eligible Inventory" shall mean all export-related inventory of Borrower at the
lower of cost or market value as determined in accordance with GAAP, and shall
not include (A) any inventory that Article I (Definitions) of the Borrower
Agreement provides should be excluded, and (B) any inventory included in the
"Ineligible Inventory" definition on the Borrowing Base Certificate.

(c) Borrowing and Repayment. Borrower may from time to time during the term of
the Line of Credit borrow, partially or wholly repay its outstanding borrowings,
and reborrow, subject to all of the limitations, terms and conditions contained
herein or in the Line of Credit Note or any other document or instrument
required hereby; provided however, that the total outstanding borrowings under
the Line of Credit shall not at any time exceed the maximum principal amount
available thereunder, as set forth above.

SECTION 1.2.         INTEREST/FEES.

(a) Interest. The outstanding principal balance of each credit subject hereto
shall bear interest at the rate of interest set forth in each promissory note or
other instrument or document executed in connection therewith.

(b) Computation and Payment. Interest shall be computed on the basis of a
360-day year, actual days elapsed. Interest shall be payable at the times and
place set forth in each promissory note or other instrument or document required
hereby.

(c) Commitment Fee. Borrower shall pay to Bank a non-refundable commitment fee
for the Line of Credit equal to One Hundred Thousand Dollars ($100,000.00),
which fee shall be due and payable in full on the date of this Agreement.

(d) Ex-Im Bank Application Fee. Borrower shall pay to Bank a non-refundable
application fee equal to $100, which fee shall be due and payable in full on the
date of this Agreement.

SECTION 1.3.        COLLECTION OF PAYMENTS. Except to the extent expressly
specified otherwise in any Loan Document (as defined in Section 2.2 hereof)
other than this Agreement, Borrower authorizes Bank to collect all amounts due
to Bank from Borrower under this Agreement or any other Loan Document (whether
for principal, interest or fees, or as reimbursement of drafts paid or other
payments made by Bank under any credit subject to this Agreement) by debiting
any deposit account maintained by Borrower with Bank for the full amount
thereof. Should there be insufficient funds in Borrower's deposit accounts with
Bank to pay all such sums when due, the full amount of such deficiency shall be
immediately due and payable by Borrower.

-2-

--------------------------------------------------------------------------------



SECTION 1.4.        COLLATERAL.

As security for all indebtedness and other obligations of Borrower to Bank
subject hereto, Borrower hereby grants to Bank security interests of first
priority in all Borrower's accounts receivable and other rights to payment,
general intangibles, inventory, equipment and sixty five percent (65%) of
Borrower's stock held in Seed Genetics International Pty Ltd.

All of the foregoing shall be evidenced by and subject to the terms of such
security agreements, financing statements, deeds or mortgages, and other
documents as Bank shall reasonably require, all in form and substance
satisfactory to Bank. Borrower shall pay to Bank immediately upon demand the
full amount of all charges, costs and expenses (to include fees paid to third
parties and all allocated costs of Bank personnel), expended or incurred by Bank
in connection with any of the foregoing security, including without limitation,
filing and recording fees and costs of appraisals, audits and title insurance.

ARTICLE II
REPRESENTATIONS AND WARRANTIES

Borrower makes the following representations and warranties to Bank, which
representations and warranties shall survive the execution of this Agreement and
shall continue in full force and effect until the full and final payment, and
satisfaction and discharge, of all obligations of Borrower to Bank subject to
this Agreement.

SECTION 2.1.        LEGAL STATUS. Borrower is a corporation, duly organized and
existing and in good standing under the laws of Nevada, and is qualified or
licensed to do business (and is in good standing as a foreign corporation, if
applicable) in all jurisdictions in which such qualification or licensing is
required or in which the failure to so qualify or to be so licensed could have a
material adverse effect on Borrower.

SECTION 2.2.         AUTHORIZATION AND VALIDITY. This Agreement and each
promissory note, contract, instrument and other document required hereby or at
any time hereafter delivered to Bank in connection herewith (collectively, the
"Loan Documents") have been duly authorized, and upon their execution and
delivery in accordance with the provisions hereof will constitute legal, valid
and binding agreements and obligations of Borrower or the party which executes
the same, enforceable in accordance with their respective terms.

SECTION 2.3.        NO VIOLATION. The execution, delivery and performance by
Borrower of each of the Loan Documents do not violate any provision of any law
or regulation, or contravene any provision of the Articles of Incorporation or
By-Laws of Borrower, or result in any breach of or default under any contract,
obligation, indenture or other instrument to which Borrower is a party or by
which Borrower may be bound.

SECTION 2.4.        LITIGATION. There are no pending, or to the best of
Borrower's knowledge threatened, actions, claims, investigations, suits or
proceedings by or before any governmental authority, arbitrator, court or
administrative agency which could have a material adverse effect on the
financial condition or operation of Borrower other than those disclosed by
Borrower to Bank in writing prior to the date hereof.

-3-

--------------------------------------------------------------------------------



SECTION 2.5. CORRECTNESS OF FINANCIAL STATEMENT. The annual financial statement
of Borrower dated June 30, 2013, and all interim financial statements delivered
to Bank since said date, true copies of which have been delivered by Borrower to
Bank prior to the date hereof, (a) are complete and correct and present fairly
the financial condition of Borrower, (b) disclose all liabilities of Borrower
that are required to be reflected or reserved against under generally accepted
accounting principles, whether liquidated or unliquidated, fixed or contingent,
and (c) have been prepared in accordance with generally accepted accounting
principles consistently applied. Since the dates of such financial statements
there has been no material adverse change in the financial condition of
Borrower, nor has Borrower mortgaged, pledged, granted a security interest in or
otherwise encumbered any of its assets or properties except in favor of Bank or
as otherwise permitted by Bank in writing.

SECTION 2.6.        INCOME TAX RETURNS. Borrower has no knowledge of any pending
assessments or adjustments of its income tax payable with respect to any year.

SECTION 2.7.        NO SUBORDINATION. There is no agreement, indenture, contract
or instrument to which Borrower is a party or by which Borrower may be bound
that requires the subordination in right of payment of any of Borrower's
obligations subject to this Agreement to any other obligation of Borrower.

SECTION 2.8.        PERMITS, FRANCHISES. Borrower possesses, and will hereafter
possess, all permits, consents, approvals, franchises and licenses required and
rights to all trademarks, trade names, patents, and fictitious names, if any,
necessary to enable it to conduct the business in which it is now engaged in
compliance with applicable law.

SECTION 2.9.        ERISA. Borrower is in compliance in all material respects
with all applicable provisions of the Employee Retirement Income Security Act of
1974, as amended or recodified from time to time ("ERISA"); Borrower has not
violated any provision of any defined employee pension benefit plan (as defined
in ERISA) maintained or contributed to by Borrower (each, a "Plan"); no
Reportable Event as defined in ERISA has occurred and is continuing with respect
to any Plan initiated by Borrower; Borrower has met its minimum funding
requirements under ERISA with respect to each Plan; and each Plan will be able
to fulfill its benefit obligations as they come due in accordance with the Plan
documents and under generally accepted accounting principles.

SECTION 2.10.         OTHER OBLIGATIONS. Borrower is not in default on any
obligation for borrowed money, any purchase money obligation or any other
material lease, commitment, contract, instrument or obligation.

SECTION 2.11.         ENVIRONMENTAL MATTERS. Except as disclosed by Borrower to
Bank in writing prior to the date hereof, Borrower is in compliance in all
material respects with all applicable federal or state environmental, hazardous
waste, health and safety statutes, and any rules or regulations adopted pursuant
thereto, which govern or affect any of Borrower's operations and/or properties,
including without limitation, the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, the Superfund Amendments and
Reauthorization Act of 1986, the Federal Resource Conservation and Recovery Act
of 1976, and the Federal Toxic Substances Control Act, as any of the same may be
amended, modified or supplemented from time to time. None of the operations of
Borrower is the subject of any federal or state investigation evaluating whether
any remedial action involving a material expenditure is needed to respond to a
release of any toxic or hazardous waste or substance

-4-

--------------------------------------------------------------------------------



into the environment. Borrower has no material contingent liability in
connection with any release of any toxic or hazardous waste or substance into
the environment.

SECTION 2.12.         EX-IM BANK GUARANTEE. The obligations of Borrower to Bank
subject to this Agreement are, and shall continue to be until all such
obligations have been paid in full, guaranteed as to 90% of the amount thereof
by Ex-Im Bank. Every statement, representation and warranty of Borrower in (a)
the Borrower Agreement and (b) the U.S. Small Business Administration/Ex-Im Bank
Joint Application for Working Capital Guarantee ("Joint Application"), and (c)
each other document pertaining to the credits contemplated by this Agreement,
shall be true and correct as of the date hereof.

ARTICLE III
CONDITIONS

SECTION 3.1.        CONDITIONS OF INITIAL EXTENSION OF CREDIT. The obligation of
Bank to extend any credit contemplated by this Agreement is subject to the
fulfillment to Bank's satisfaction of all of the following conditions:

(a) Approval of Bank Counsel. All legal matters incidental to the extension of
credit by Bank shall be satisfactory to Bank's counsel.

(b) Documentation. Bank shall have received, in form and substance satisfactory
to Bank, each of the following, duly executed:

(i) This Agreement and each promissory note or other instrument or document
required hereby.
(ii) The Borrower Agreement required by Ex-Im Bank together with the Joint
Application and the latest Country Limitation Schedule of Ex-Im Bank.
(iii) Exceptions to the Ex-Im Working Capital program approved by Ex-Im Bank in
writing.
(iv) Economic Impact Certification and Consent of Guarantors, if any.
(v) Fax and E-Mail Transmission and Acceptance of Requests, Instructions,
Documents and Information.
(vi) Corporate Resolution: Borrowing.
(vii) Certificate of Incumbency.
(viii) Ex-Im Working Capital Guarantee Continuing Security Agreement: Rights to
Payment and Inventory.
(ix) Ex-Im Working Capital Guarantee Security Agreement: Equipment.
(x) Such other documents as Bank may require under any other Section of this
Agreement.

(c) Financial Condition. There shall have been no material adverse change, as
determined by Bank, in the financial condition or business of Borrower or any
guarantor hereunder, if any, nor any material decline, as determined by Bank, in
the market value of any collateral required hereunder or a substantial or
material portion of the assets of Borrower or any such guarantor, if any.

-5-

--------------------------------------------------------------------------------

(d) Insurance. Borrower shall have delivered to Bank evidence of insurance
coverage, in form, substance, amounts, covering risks and issued by companies
satisfactory to Bank, and where required by Bank, with lender loss payable
endorsements in favor of Bank, including without limitation, policies of marine
cargo insurance, accounts receivable insurance and business personal property
insurance.G

SECTION 3.2.        CONDITIONS OF EACH EXTENSION OF CREDIT. The obligation of
Bank to make each extension of credit requested by Borrower hereunder shall be
subject to the fulfillment to Bank's satisfaction of each of the following
conditions:

(a) Compliance. The representations and warranties contained herein and in each
of the other Loan Documents shall be true on and as of the date of the signing
of this Agreement and on the date of each extension of credit by Bank pursuant
hereto, with the same effect as though such representations and warranties had
been made on and as of each such date, and on each such date, no Event of
Default as defined herein, and no condition, event or act which with the giving
of notice or the passage of time or both would constitute such an Event of
Default, shall have occurred and be continuing or shall exist.

(b) Documentation. Bank shall have received all additional documents which may
be required in connection with such extension of credit, including without
limitation, the following:

(I) For any credit extension that is subject to confirmation of compliance with
any limitation on borrowings hereunder at the time it is made, a Borrowing Base
Certificate demonstrating compliance with such requirements.

(c) Payment of Fees. Bank shall have received payment in full of any fee
required by any of the Loan Documents to be paid at the time such credit
extension is made.

ARTICLE IV
AFFIRMATIVE COVENANTS

Borrower covenants that so long as Bank remains committed to extend credit to
Borrower pursuant hereto, or any liabilities (whether direct or contingent,
liquidated or unliquidated) of Borrower to Bank under any of the Loan Documents
remain outstanding, and until payment in full of all obligations of Borrower
subject hereto, Borrower shall, unless Bank otherwise consents in writing:

SECTION 4.1.        PUNCTUAL PAYMENTS. Punctually pay all principal, interest,
fees or other liabilities due under any of the Loan Documents at the times and
place and in the manner specified therein, and immediately upon demand by Bank,
the amount by which the outstanding principal balance of any credit subject
hereto at any time exceeds any limitation on borrowings applicable thereto.

SECTION 4.2.        ACCOUNTING RECORDS. Maintain adequate books and records in
accordance with generally accepted accounting principles consistently applied,
and permit any representative of Bank, at any reasonable time, to inspect, audit
and examine such books and records, to make copies of the same, and to inspect
the properties of Borrower.

SECTION 4.3.        FINANCIAL STATEMENTS. Provide to Bank all of the following,
in form and detail satisfactory to Bank:

-6-

--------------------------------------------------------------------------------

(a) not later than 45 days after and as of the end of each September 30,
December 31 and March 31, a quarterly report on form 10-Q as filed with the
Securities and Exchange Commission, containing unaudited financial statements
for such period;

(b) not later than 90 days after and as of the end of each fiscal year, an
annual report on form 10-K as filed with the Securities and Exchange Commission,
containing audited financial statements for such fiscal year;

(c) not later than 75 days after and as of the end of Borrower's fiscal year
end, on a consolidated and consolidating basis, a copy of Borrower's projections
for the following fiscal year, to include balance sheet and income statement;

(d) not later than 20 days after and as of the end of each month, a Borrowing
Base Certificate, an inventory report showing the types, locations and unit or
dollar values of all the inventory collateral, an aged listing of accounts
receivable to include both factored and unfactored accounts, an aged listing of
accounts payable, and not later than 20 days after and as of each June 30 and
December 31 a list of the names, addresses and phone numbers of all Borrower's
account debtors and an aged listing of their balances;

(e) contemporaneously with each annual and fiscal quarter end financial
statement of Borrower required hereby, a certificate of the chief financial
officer of Borrower that said financial statements are accurate and that there
exists no Event of Default nor any condition, act or event which with the giving
of notice or the passage of time or both would constitute an Event of Default;

(f) from time to time such other information as Bank may reasonably request.

SECTION 4.4.        COMPLIANCE. Preserve and maintain all licenses, permits,
governmental approvals, rights, privileges and franchises necessary for the
conduct of its business; and comply with the provisions of all documents
pursuant to which Borrower is organized and/or which govern Borrower's continued
existence and with the requirements of all laws, rules, regulations and orders
of any governmental authority applicable to Borrower and/or its business.

SECTION 4.5.        INSURANCE. Maintain and keep in force, for each business in
which Borrower is engaged, insurance of the types and in amounts customarily
carried in similar lines of business, including but not limited to fire,
extended coverage, public liability, flood, and, if required, seismic property
damage and workers' compensation, with all such insurance carried with companies
and in amounts satisfactory to Bank, and deliver to Bank from time to time at
Bank's request schedules setting forth all insurance then in effect, together
with a lender's loss payee endorsement for all such insurance naming Bank as a
lender loss payee.

SECTION 4.6.        FACILITIES. Keep all properties useful or necessary to
Borrower's business in good repair and condition, and from time to time make
necessary repairs, renewals and replacements thereto so that such properties
shall be fully and efficiently preserved and maintained.

-7-

--------------------------------------------------------------------------------



SECTION 4.7.        TAXES AND OTHER LIABILITIES. Pay and discharge when due any
and all indebtedness, obligations, assessments and taxes, both real or personal,
including without limitation federal and state income taxes and state and local
property taxes and assessments, except (a) such as Borrower may in good faith
contest or as to which a bona fide dispute may arise, and (b) for which Borrower
has made provision, to Bank's satisfaction, for eventual payment thereof in the
event Borrower is obligated to make such payment.

SECTION 4.8.         LITIGATION. Promptly give notice in writing to Bank of any
litigation pending or threatened against Borrower with a claim in excess of
$500,000.00.

SECTION 4.9. FINANCIAL CONDITION. Maintain Borrower's financial condition as
follows using generally accepted accounting principles consistently applied and
used consistently with prior practices (except to the extent modified by the
definitions herein):

(a) Tangible Net Worth not less than $30,000,000.00 at each fiscal quarter end,
on a consolidated basis, with "Tangible Net Worth" defined as the aggregate of
total stockholders' equity plus subordinated debt less any intangible assets and
less any loans or advances to, or investments in, any related entities or
individuals.

(b) Debt Service Coverage Ratio not less than 1.25 to 1.0, determined as of each
fiscal year end, on a consolidated basis, with "Debt Service Coverage Ratio"
defined as the aggregate of gross income received by Borrower less all expenses
(excluding depreciation, amortization, interest expense and non-cash stock-based
compensation expense) paid by Borrower during any fiscal year divided by the
aggregate of all principal and interest required to be paid by Borrower during
such fiscal year.

(c) Total Liabilities divided by Tangible Net Worth not greater than 1.50 to 1.0
at each fiscal quarter end, on a consolidated basis, with "Total Liabilities"
defined as the aggregate of current liabilities and non-current liabilities less
subordinated debt, and with "Tangible Net Worth" as defined above.

(d) Net income after taxes not less than $1.00, measured on a consolidated
rolling 4-quarter basis as of each fiscal quarter end. Borrower permitted to
exclude one-time crop losses incurred during fiscal year 2013 up to a maximum of
$2,333,123.00 for the reporting period ending March 31, 2014 only.

SECTION 4.10.         NOTICE TO BANK. Promptly (but in no event more than five
(5) days after the occurrence of each such event or matter) give written notice
to Bank in reasonable detail of: (a) the occurrence of any Event of Default, or
any condition, event or act which with the giving of notice or the passage of
time or both would constitute an Event of Default; (b) any change in the name or
the organizational structure of Borrower; (c) the occurrence and nature of any
Reportable Event or Prohibited Transaction, each as defined in ERISA, or any
funding deficiency with respect to any Plan; or (d) any termination or
cancellation of any insurance policy which Borrower is required to maintain, or
any uninsured or partially uninsured loss through liability or property damage,
or through fire, theft or any other cause affecting Borrower's property.

-8-

--------------------------------------------------------------------------------



SECTION 4.11.         COLLATERAL AUDITS: Permit Bank to audit all Borrower's
collateral required hereunder, with such audit to be performed not later than 90
days after closing, and on an annual basis thereafter, commencing December 31,
2014, by collateral examiners acceptable to Bank and in scope and content
satisfactory to Bank, and with all Bank's costs and expenses of each audit to be
reimbursed in full by Borrower. Bank shall not be required to share the results
of the audit(s) with Borrower or any third party.

ARTICLE V
NEGATIVE COVENANTS

Borrower further covenants that so long as Bank remains committed to extend
credit to Borrower pursuant hereto, or any liabilities (whether direct or
contingent, liquidated or unliquidated) of Borrower to Bank under any of the
Loan Documents remain outstanding, and until payment in full of all obligations
of Borrower subject hereto, Borrower will not without Bank's prior written
consent:

SECTION 5.1.        USE OF FUNDS. Use any of the proceeds of any credit extended
hereunder except for the purposes stated in Article I hereof.

SECTION 5.2.        CAPITAL EXPENDITURES. Make any additional investment in
fixed assets in any fiscal year in excess of an aggregate of $1,500,000.00.

SECTION 5.3. OTHER INDEBTEDNESS OF BORROWER AND ITS SUBSIDIARIES. Create, incur,
assume or permit to exist any indebtedness or liabilities resulting from
borrowings, loans or advances, whether secured or unsecured, matured or
unmatured, liquidated or unliquidated, joint or several, except (a) the
liabilities of Borrower to Bank, (b) any liabilities of Borrower existing as of,
and disclosed to Bank in writing prior to, the date hereof, (c) the liabilities
of Borrower's wholly owned subsidiary, Seed Genetics International Pty Ltd
("SGI") owed to National Australia Bank for working capital purposes not to
exceed an aggregate of $10,000,000.00, (d) liabilities which are subordinated to
the obligations of Borrower to Bank pursuant to subordination agreements in form
and substance satisfactory to Bank, and (e) capital lease obligations not to
exceed an aggregate of $300,000.00.

SECTION 5.4.        MERGER, CONSOLIDATION, TRANSFER OF ASSETS. Merge into or
consolidate with any other entity; make any substantial change in the nature of
Borrower's business as conducted as of the date hereof; acquire all or
substantially all of the assets of any other entity; nor sell, lease, transfer
or otherwise dispose of all or a substantial or material portion of Borrower's
assets except in the ordinary course of its business; provided, however that
acquisitions or investments in other entities up to a maximum of $1,000,000.00
in each calendar year are permitted hereunder.

SECTION 5.5.        GUARANTIES. Guarantee or become liable in any way as surety,
endorser (other than as endorser of negotiable instruments for deposit or
collection in the ordinary course of business), accommodation endorser or
otherwise for, nor pledge or hypothecate any assets of Borrower as security for,
any liabilities or obligations of any other person or entity, except (a) any of
the foregoing in favor of Bank, and (b) that certain guaranty by Borrower in
connection with the obligations of SGI to National Australia Bank not to exceed
$10,000,000.00 at any time.

-9-

--------------------------------------------------------------------------------



SECTION 5.6.        LOANS, ADVANCES, INVESTMENTS. Make any loans or advances to
or investments in any person or entity, except (a) any of the foregoing existing
as of, and disclosed to Bank prior to, the date hereof, and (b) additional loans
or advances to Seed Genetics International Pty Ltd in amounts not to exceed an
aggregate of $10,000,000.00 at any time outstanding.

SECTION 5.7.        DIVIDENDS, DISTRIBUTIONS. Declare or pay any dividend or
distribution either in cash, stock or any other property on Borrower's stock now
or hereafter outstanding, nor redeem, retire, repurchase or otherwise acquire
any shares of any class of Borrower's stock now or hereafter outstanding, except
Borrower is permitted to repurchase common stock up to a maximum amount of
$200,000.00 in any fiscal year.

SECTION 5.8.        PLEDGE OF ASSETS. Mortgage, pledge, grant or permit to exist
a security interest in, or lien upon, all or any portion of Borrower's assets
now owned or hereafter acquired, except any of the foregoing in favor of Bank or
which is existing as of, and disclosed to Bank in writing prior to, the date
hereof.

ARTICLE VI
EVENTS OF DEFAULT

SECTION 6.1.        The occurrence of any of the following shall constitute an
"Event of Default" under this Agreement:

(a) Borrower shall fail to pay when due any principal, interest, fees or other
amounts payable under any of the Loan Documents.

(b) Any financial statement or certificate furnished to Bank in connection with,
or any representation or warranty made by Borrower or any other party under this
Agreement or any other Loan Document shall prove to be incorrect, false or
misleading in any material respect when furnished or made.

(c) Any default in the performance of or compliance with any obligation,
agreement or other provision contained herein or in any other Loan Document
(other than those specifically described as an "Event of Default" in this
section 6.1), and with respect to any such default that by its nature can be
cured, such default shall continue for a period of twenty (20) days from its
occurrence.

(d) Any default in the payment or performance of any obligation, or any defined
event of default, under the terms of any contract, instrument or document (other
than any of the Loan Documents) pursuant to which Borrower, any guarantor
hereunder or any general partner or joint venturer in Borrower if a partnership
or joint venture (with each such guarantor, general partner and/or joint
venturer referred to herein as a "Third Party Obligor") has incurred any debt or
other liability to any person or entity, including Bank.

(e) Borrower or any Third Party Obligor shall become insolvent, or shall suffer
or consent to or apply for the appointment of a receiver, trustee, custodian or
liquidator of itself or any of its property, or shall generally fail to pay its
debts as they become due, or shall make a general assignment for the benefit of
creditors; Borrower or any Third Party Obligor shall file a voluntary petition
in bankruptcy, or seeking reorganization, in order to effect a plan or other
arrangement with creditors or any other relief under the Bankruptcy Reform Act,
Title 11 of the United States Code, as amended or recodified from time to time
("Bankruptcy Code"), or under

-10-

--------------------------------------------------------------------------------

any state or federal law granting relief to debtors, whether now or hereafter in
effect; or Borrower or any Third Party Obligor shall file an answer admitting
the jurisdiction of the court and the material allegations of any involuntary
petition; or Borrower or any Third Party Obligor shall be adjudicated a
bankrupt, or an order for relief shall be entered against Borrower or any Third
Party Obligor by any court of competent jurisdiction under the Bankruptcy Code
or any other applicable state or federal law relating to bankruptcy,
reorganization or other relief for debtors.

(f) The filing of a notice of judgment lien against Borrower or any Third Party
Obligor; or the recording of any abstract of judgment against Borrower or any
Third Party Obligor in any county in which Borrower or such Third Party Obligor
has an interest in real property; or the service of a notice of levy and/or of a
writ of attachment or execution, or other like process, against the assets of
Borrower or any Third Party Obligor; or the entry of a judgment against Borrower
or any Third Party Obligor; or any involuntary petition or proceeding pursuant
to the Bankruptcy Code or any other applicable state or federal law relating to
bankruptcy, reorganization or other relief for debtors is filed or commenced
against Borrower or any Third Party Obligor.

(g) There shall exist or occur any event or condition that Bank in good faith
believes impairs, or is substantially likely to impair, the prospect of payment
or performance by Borrower, any Third Party Obligor, or the general partner of
either if such entity is a partnership, of its obligations under any of the Loan
Documents.

(h) The death or incapacity of Borrower or any Third Party Obligor if an
individual. The dissolution or liquidation of Borrower or any Third Party
Obligor if a corporation, partnership, joint venture or other type of entity; or
Borrower or any such Third Party Obligor, or any of its directors, stockholders
or members, shall take action seeking to effect the dissolution or liquidation
of Borrower or such Third Party Obligor.

(i) Any change in control of Borrower or any entity or combination of entities
that directly or indirectly control Borrower, with "control" defined as
ownership of an aggregate of twenty-five percent (25%) or more of the common
stock, members' equity or other ownership interest (other than a limited
partnership interest).

(j) Borrower fails to deliver not later than June 1, 2014, a pledge in form and
substance satisfactory to Bank of 65% of the outstanding shares of its wholly
owned foreign subsidiary, Seed Genetics International Pty Ltd and a legal
opinion related to such pledge in form and substance satisfactory to Bank.

SECTION 6.2.        REMEDIES. Upon the occurrence of any Event of Default: (a)
all indebtedness of Borrower under each of the Loan Documents, any term thereof
to the contrary notwithstanding, shall at Bank's option and without notice
become immediately due and payable without presentment, demand, protest or
notice of dishonor, all of which are hereby expressly waived by Borrower; (b)
the obligation, if any, of Bank to extend any further credit under any of the
Loan Documents shall immediately cease and terminate; and (c) Bank shall have
all rights, powers and remedies available under each of the Loan Documents, or
accorded by law, including without limitation the right to resort to any or all
security for any credit subject hereto and to exercise any or all of the rights
of a beneficiary or secured party pursuant to applicable law. All rights, powers
and remedies of Bank may be exercised at any time by Bank and from time to time
after the occurrence of an Event of Default, are cumulative and not exclusive,
and shall be in addition to any other rights, powers or remedies provided by law
or equity.

-11-

--------------------------------------------------------------------------------

ARTICLE VII
MISCELLANEOUS

SECTION 7.1.        NO WAIVER. No delay, failure or discontinuance of Bank in
exercising any right, power or remedy under any of the Loan Documents shall
affect or operate as a waiver of such right, power or remedy; nor shall any
single or partial exercise of any such right, power or remedy preclude, waive or
otherwise affect any other or further exercise thereof or the exercise of any
other right, power or remedy. Any waiver, permit, consent or approval of any
kind by Bank of any breach of or default under any of the Loan Documents must be
in writing and shall be effective only to the extent set forth in such writing.

SECTION 7.2.        NOTICES. All notices, requests and demands which any party
is required or may desire to give to any other party under any provision of this
Agreement must be in writing delivered to each party at the following address:

BORROWER:

S&W SEED COMPANY
25552 South Butte Avenue
Five Points, CA 93624

 

BANK:

WELLS FARGO BANK, NATIONAL ASSOCIATION
MAC A0195-213
1 Front Street, 21

st Floor
San Francisco, CA 94111



or to such other address as any party may designate by written notice to all
other parties. Each such notice, request and demand shall be deemed given or
made as follows: (a) if sent by hand delivery, upon delivery; (b) if sent by
mail, upon the earlier of the date of receipt or three (3) days after deposit in
the U.S. mail, first class and postage prepaid; and (c) if sent by telecopy,
upon receipt.

SECTION 7.3.        COSTS, EXPENSES AND ATTORNEYS' FEES. Borrower shall pay to
Bank immediately upon demand the full amount of all payments, advances, charges,
costs and expenses, including reasonable attorneys' fees (to include outside
counsel fees and all allocated costs of Bank's in-house counsel), expended or
incurred by Bank in connection with (a) the negotiation and preparation of this
Agreement and the other Loan Documents, Bank's continued administration hereof
and thereof, and the preparation of any amendments and waivers hereto and
thereto, (b) the enforcement of Bank's rights and/or the collection of any
amounts which become due to Bank under any of the Loan Documents, and (c) the
prosecution or defense of any action in any way related to any of the Loan
Documents, including without limitation, any action for declaratory relief,
whether incurred at the trial or appellate level, in any proceeding or
otherwise, and including any of the foregoing incurred in connection with any
bankruptcy proceeding (including without limitation, any adversary proceeding,
contested matter or motion brought by Bank or any other person) relating to
Borrower or any other person or entity.

SECTION 7.4.        SUCCESSORS, ASSIGNMENT. This Agreement shall be binding upon
and inure to the benefit of the heirs, executors, administrators, legal
representatives, successors and assigns of the parties; provided however, that
Borrower may not assign or transfer its interests or rights hereunder without
Bank's prior written consent. Bank reserves the right to sell, assign, transfer,
negotiate or grant participations in all or any part of, or any interest

-12-

--------------------------------------------------------------------------------



in, Bank's rights and benefits under each of the Loan Documents. In connection
therewith, Bank may disclose all documents and information which Bank now has or
may hereafter acquire relating to any credit subject hereto, Borrower or its
business, any guarantor hereunder or the business of such guarantor, if any, or
any collateral required hereunder.

SECTION 7.5.        ENTIRE AGREEMENT; AMENDMENT. This Agreement and the other
Loan Documents constitute the entire agreement between Borrower and Bank with
respect to each credit subject hereto and supersede all prior negotiations,
communications, discussions and correspondence concerning the subject matter
hereof. This Agreement may be amended or modified only in writing signed by each
party hereto.

SECTION 7.6.        NO THIRD PARTY BENEFICIARIES. This Agreement is made and
entered into for the sole protection and benefit of the parties hereto and their
respective permitted successors and assigns, and no other person or entity shall
be a third party

beneficiary of, or have any direct or indirect cause of action or claim in
connection with, this Agreement or any other of the Loan Documents to which it
is not a party.

SECTION 7.7.        TIME. Time is of the essence of each and every provision of
this Agreement and each other of the Loan Documents.

SECTION 7.8.        SEVERABILITY OF PROVISIONS. If any provision of this
Agreement shall be prohibited by or invalid under applicable law, such provision
shall be ineffective only to the extent of such prohibition or invalidity
without invalidating the remainder of such provision or any remaining provisions
of this Agreement.

SECTION 7.9.        COUNTERPARTS. This Agreement may be executed in any number
of counterparts, each of which when executed and delivered shall be deemed to be
an original, and all of which when taken together shall constitute one and the
same Agreement.

SECTION 7.10. GOVERNING LAW. This Agreement shall be governed by and construed
in accordance with the laws of the State of California.

SECTION 7.11. CONFLICT WITH BORROWER AGREEMENT. In the event a conflict exists
between this Agreement and the Borrower Agreement, the most stringent provision
shall apply.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first written above.

S&W SEED COMPANY

By /s/ Matthew K. Szot       
Matthew K. Szot, Senior Vice President
Chief Financial Officer

WELLS FARGO BANK, NATIONAL ASSOCIATION

By: /s/ Gavin Smith               
Gavin Smith, Vice President

 

-13-

--------------------------------------------------------------------------------

